Citation Nr: 1453172	
Decision Date: 12/03/14    Archive Date: 12/10/14

DOCKET NO.  11-31 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee



THE ISSUE

Entitlement to service connection for a skin disorder, to include as due to an undiagnosed illness.



REPRESENTATION

Veteran represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

The Veteran and his daughter



ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1973 to July 1993.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

Initially, the Board notes that the October 2011 statement of the case also addressed the issue of service connection for obstructive sleep apnea.  The Veteran limited the appeal to the above claim in the November 2011 substantive appeal and did not otherwise perfect a timely appeal as to the obstructive sleep apnea issue.  See March 2013 RO notification letter.

A hearing was held before the undersigned Veterans Law Judge by videoconference from the RO in April 2013.  A transcript of the hearing is of record.

This appeal was processed via a paper claims file and Virtual VA and Veterans Benefits Management System (VBMS) electronic claims files, which contain additional documents relevant to the appeal.  The Virtual VA claims file contains the March 2010 VA examination report from Dr. JZ, the February 2013 VA examination report, and recent treatment records from Blanchfield Army Community Hospital (ACH), as well as the Board hearing transcript.  The VBMS electronic claims file contains statements from the Veteran, private treatment records from Dr. SK, and the August 2014 VA examination report.  On remand, the agency of original jurisdiction (AOJ) will have the opportunity to review the contents of both the electronic and paper files in relation to the claim on appeal.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.
REMAND

Remand is required to provide a new VA examination.  The record reflects that the Veteran has been provided VA examinations addressing the possible etiology of his claimed skin disorder in January 2010, March 2010, April 2010, and August 2014.  On review, it is unclear if the VA examiners fully contemplated the Veteran's history of symptoms and reported in-service environmental hazards in providing their opinions.  The Veteran provided a more detailed history of his symptoms and in-service exposures during the Board hearing.  In addition, the VA examiners identified the current skin disorder as prurigo nodularis; however, there appears to be another identified skin disorder present during the appeal period in the Veteran's treatment records.  The Board finds that a new examination and medical opinion considering these issues would be helpful in this case.

The Board also observes that it is unclear if the RO considered the March 2010 VA examination report from Dr. JZ at any time during the adjudication of the Veteran's claim; the AOJ will have an opportunity to review this report on remand.

Accordingly, the case is REMANDED for the following action:

1.  Ensure that the Veteran's complete service treatment records have been obtained and associated with the claims file.  The paper claims file contains service treatment records spanning the Veteran's entire period of service, with copies in VBMS.  Nevertheless, the Veteran reported that he received a retirement physical examination, and it does not appear that the report of this examination is of record.

2.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his skin.  After acquiring this information and obtaining any necessary authorization, obtain and associate these records with the claims file.  It is noted that the record contains non-VA treatment records.  Nevertheless, as the case is being remanded, the Veteran may submit or request that VA attempt to obtain any additional treatment records.

3.  After any additional records are associated with the claims file, provide the Veteran a VA examination to determine the etiology of any current skin disorder.  Any studies, tests, and evaluations deemed necessary by the examiner must be performed.  The electronic and paper claims files, or in the alternative, copies of all pertinent records in the electronic and paper claims files, must be reviewed by the examiner, and it should be confirmed that such records were available for review.  An explanation for all opinions expressed must be provided.

For the purposes of this opinion, the examiner must presume that the Veteran experienced some skin symptoms almost immediately after he returned from his Southwest Asia deployment, with more involved symptoms beginning around 2006.  See, e.g., April 2013 Bd. Hrg. Tr. at 17-18.

The examiner must identify all current skin disorders present during the appeal period.  For each disorder identified, the examiner must state whether it is at least as likely as not (a 50 percent or greater probability) that the disorder manifested in or is otherwise related to the Veteran's military service, including as a result of the reported in-service circumstances during his deployment to Southwest Asia and any symptomatology therein.  See, e.g., April 2013 Bd. Hrg. Tr. at 6-8.

In providing this opinion, the examiner must specifically address whether any current skin disorders found on examination or otherwise observed in the claims file constitute the same disease or symptomatology of another disease (rather than a separate, diagnosable disorder).  See, e.g., VA examination reports from January 2010, March 2010, April 2010, and August 2014 (diagnosis of prurigo nodularis); February 2014 Blanchfield ACH skin biopsy results (differential diagnosis includes sarcoid versus eczematous dermatitis).

If the Veteran has any skin symptomatology that is not attributable to a known clinical diagnosis, the examiner must state whether it is at least as likely as not that such symptoms are due to an undiagnosed illness or diagnosed medically unexplained chronic multisymptom illness resulting from service in Southwest Asia during the Gulf War.  If so, the examiner must also comment on the severity of the symptomatology and report all signs and symptoms necessary for evaluating the disorder under the rating criteria.

4.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the action taken in the paragraphs above, the claim must be readjudicated based on review of the entire paper and electronic claims files.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

